 In the MatterOfWOOLRICH WOOLEN MILLSandTEXTILEWORKERSORGANIZINGCOMMITTEECase No. C-253.-Decided December 3, 1937Textile Industry-Settlement:agreementto comply withAct-Order:enteredon stipulation;without hearing.Mr. Samuel G. Zack,for the Board.Mr. Henry Hipple,of Lock Haven, Pa., for the respondent.Mr. Austin C. Derr,ofWilliamsport, Pa., for the T. W. 0. C.Mr. Robert Burstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Textile Workers OrganizingCommittee, herein called the T. W. 0. C., the National Labor Rela-tions Board, herein called the Board, by Bennet F. Schauffier, ActingRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued its complaint, dated September 27, 1937, against Wool-richWoolen Mills,Woolrich, Pennsylvania, herein called the re-spondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint in substance alleged, (1) that the respondent is aPennsylvania corporation, having its principal office inWoolrich,Pennsylvania, and is engaged, at its plant in Woolrich, Pennsylvania,herein called the Woolrich plant, in the manufacture, sale and dis-tribution of woolen cloth, blankets, shirts, stockings, hunting coatsand other kindred products; (2) that the respondent in the conductof its business causes the raw materials used by it to be transportedin interstate commerce, and the products produced by it to be soldand transported in interstate commerce; (3) that the respondentterminated the employment of Martin Myers, Lloyd Verbeck, andHarold Bickle on or about May 27, 1937, and of Albert Geise on orabout June 1, 1937, and has at all times since refused to reinstate said329 330NATIONAL LABOR RELATIONS BOARDemployees, for the reason that they joined and assisted the T. W.0. C., and engaged in concerted activities with other employees in theWoolrich plant of the respondent for the purposes of collective bargaining and other mutual aid and protection.'The respondent filed an answer admitting the nature of its businessbut denying that it had committed any of the unfair labor practicesalleged in the complaint, and that such unfair labor practices haveany relation to interstate commerce or tend to lead to any labor dis-putes burdening and obstructing commerce and the free flow thereof.A hearing was scheduled for October 7, 1937, and notice thereofwas duly issued.The hearing was, however, indefinitely postponedin view of a stipulation, entered into the same day by the respectiveparties and amended thereafter, by which the respondent signifiedits consent to the issuance of an order by the Board.The stipulation,in its amended form, reads as follows :AND Now, October 7, 1937, Counsel for the respective parties,waiving their right to hearing, hereby stipulate as follows :I.(A) That the Respondent in the conduct of its business ofmanufacturing of woolen cloth, blankets, shirts, stockings, hunt-ing coats and other kindred products causes a majority of theraw materials used by it in the manufacture of its woolen cloth,blankets, shirts, stockings, hunting coats and other kindred prod-ucts to be transported in interstate commerce from and throughstates of the United States other than the State of Pennsylvaniato itsWoolrich plant, in the Commonwealth of Pennsylvania,and causes and has, for a long period of time, continuouslycaused a majority of the woolen cloth, blankets, shirts, stockings,hunting coats and other kindred products produced by it to besold and transported in interstate commerce from its Woolrichplant in the Commonwealth of Pennsylvania to, into andthrough states of the United States other than the Common-wealth of Pennsylvania.(B) That the Respondent in the conduct of its business, asaforesaid, employs approximately two hundred seventy-five(275) people.1Apparently through inadvertence, the' name of James GWarner, appearing in thecharge as one of the employees whose employment was ' wrongfully terminated by therespondent,was omitted in the complaint.However, the stipulation entered into by andbetween the respective parties takes cognizance of the case of James G.Warner by pro-viding that the Board may order the respondent to offer to said James G. Warner rein-statement to his former positionThe stipulation,therefore,willbe regarded as awaiver of any necessity to amend the complaint in this respect. DECISIONS AND ORDERSII.331That the National Labor Relations Board may enter a ceaseand desist order in this case to the following effect :The Respondent shall : -1.Cease and desist from in any manner interfering with,restraining or coercing its employees in the exercise of theirright to self-organization, to form, join or assist labor organi-zations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,as guaranteed under Section 7 of this Act;2.That they will inform all of their officials and agents,including superintendents, foremen and other supervisory em-ployees, that they shall not in any manner approach employeesconcerning, or discuss with the employees the question of theirlabor affiliation, or threaten employees in any mannerbecauseof their membership in any labor organization in general, orthe Textile Workers Organization in particular ;3.That they shall offer to Lloyd Verbeck and James G. Warnerimmediate, full and unconditional reinstatement to their formerpositions without prejudice to any rights and privileges pre-viously enjoyed by them; it being agreed that Martin Myers,Harold Bickle and Albert Geise have substantially equivalentemployment and do not desire to return to the employ ofRespondent.III.It is further stipulated that the Respondent will notify theNational Labor Relations Board on or before October 11, 1937,that it has complied with the foregoing stipulations.ORDEROn the basis of the above stipulation,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Woolrich WoolenMills, and its officers, agents,successors,and assigns shall:1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their right to self-organization,to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection,as guaranteed under Section 7of the Act. 332NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findsnecessary to effectuate the policies and purposes of the National LaborRelations Act:a. Inform all its officials and agents, including superintendents,foremen, and other supervisory employees, that they shall not inany manner approach employees concerning, or discuss with the em-ployees, the question of their labor affiliation, or threaten employeesin any manner because of their membership in any labor organiza-tion in general, or the Textile Workers Organizing Committee inparticular;b.Offer to Lloyd Verbeck and James G. Warner immediate, full,and unconditional reinstatement to their former positions withoutprejudice to any rights and privileges previously enjoyed by them.